Exhibit 10.1


EXECUTION COPY




AMENDMENT NO. 6 TO SIXTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


This AMENDMENT NO. 6 TO SIXTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of March 1, 2019 (this “Amendment”), is by and among
MANITOWOC CAYMAN ISLANDS FUNDING LTD., as the Seller (the “Seller”), WELBILT,
INC. (f/k/a Manitowoc Foodservice, Inc.) (“Welbilt”), GARLAND COMMERCIAL RANGES
LIMITED, CONVOTHERM-ELEKTROGERÄTE GMBH (“Convotherm”), WELBILT DEUTSCHLAND GMBH
(f/k/a Manitowoc Deutschland GmbH) (“Welbilt Deutschland”), WELBILT UK LIMITED
(f/k/a Manitowoc Foodservice UK Limited) (“Foodservice UK”) and WELBILT ASIA
PACIFIC PRIVATE LIMITED (f/k/a Manitowoc Foodservice Asia Pacific Private
Limited) (“Foodservice Asia”), as Servicers (the “Servicers”), and WELLS FARGO
BANK, N.A., as Purchaser (the “Purchaser”) and as Agent (the “Agent”).
WHEREAS, the parties hereto are parties to that certain Sixth Amended and
Restated Receivables Purchase Agreement, dated as of March 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”);
WHEREAS, the parties hereto wish to modify the Agreement upon the terms hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Definitions. Capitalized terms defined in the Agreement and used but
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
SECTION 2.    Amendment. Clause (a) of the definition of “Facility Termination
Date” set forth in Exhibit I of the Agreement is hereby amended by replacing the
date “March 1, 2019” where it appears therein with the date “March 15, 2019”.
SECTION 3.    Representations and Warranties. On the date hereof, the Seller and
each of the Servicers hereby represents and warrants (as to itself) to the
Purchaser and the Agent as follows:
(a)    after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event;
(b)    after giving effect to this Amendment, the representations and warranties
of such Person set forth in the Agreement and each of the other Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date); and
(c)    this Amendment constitutes the valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms.
SECTION 4.    Effect of Amendment.
(a)    All provisions of the Agreement, as expressly amended and modified by
this Amendment, shall remain in full force and effect. On and after the
Effective Date, all references in the Agreement (or in any other Transaction
Document) to “this Agreement,” “hereof,” “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Purchaser
pursuant to any Transaction Document or any other instrument, document or
agreement executed and/or delivered in connection therewith, nor constitute a
waiver of any provision contained therein.
SECTION 5.    Effectiveness. This Amendment shall be effective, as of the date
hereof (the “Effective Date”), upon receipt by the Agent of the following (in
each case, in form and substance reasonably satisfactory to the Agent):
(a)    counterparts of this Amendment duly executed by each of the parties
hereto; and
(b)    such other agreements, documents, officer certificates and instruments as
the Agent shall request prior to the date hereof.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICT OF LAWS PROVISIONS THEREOF).
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. This Amendment may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.
SECTION 8.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
SECTION 9.    No Party Deem Drafter. Each of the parties hereto hereby agrees
that no party hereto shall be deemed to be the drafter of this Amendment.
SECTION 10.    Headings. The captions and headings of this Amendment are for
convenience of reference only and shall not affect the interpretation of this
Amendment, the Agreement or any provision hereof or thereof.


[Signature pages follow]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.
MANITOWOC CAYMAN ISLANDS FUNDING LTD., as the Seller
By: _/s/ Haresh Shah_______________________
Name: Haresh Shah
Title: Vice President


WELBILT, INC., as a Servicer
By: _/s/ Haresh Shah_____________________
Name: Haresh Shah
Title: Executive Vice President and Chief
Financial Officer
GARLAND COMMERCIAL RANGES LIMITED, as a Servicer
By: _/s/ Haresh Shah_______________________
Name: Haresh Shah
Title: Vice President
CONVOTHERM-ELEKTROGERÄTE GMBH, as a Servicer
By: _/s/ Reine Wasner__________________
Name: Reine Wasner
Title: Director
WELBILT DEUTSCHLAND GMBH, as a Servicer
By: _/s/ Hans-Werner Schmidt______________
Name: Hans-Werner Schmidt
Title: Director


WELBILT UK LIMITED, as a Servicer
By: __/s/ Adrian Gray__________________
Name: Adrian Gray
Title: Director


WELBILT ASIA PACIFIC PRIVATE LIMITED, as a Servicer
By: __/s/ Leonard Lam Teck Yeow _________
Name: Leonard Lam Teck Yeow
Title: Director




WELLS FARGO BANK, N.A.,
as Agent
By: /s/ William P. Rutkowski    
Name: William P. Rutkowski
Title: Director




WELLS FARGO BANK, N.A.,
as Purchaser
By: /s/ William P. Rutkowski    
Name: William P. Rutkowski
Title: Director




    